Title: To George Washington from Lieutenant Colonel John Laurens, 25 May 1780
From: Laurens, John
To: Washington, George



Dear General.
Charles Town [S.C.] 25th May 1780.

Being suddenly disappointed in my expectation of retiring from this place by land in company with Colonel Ternant—I have scarcely a moment for paying Your Excellency my respects and informing that



I am in the number of prisoners by Capitulation—It is the greatest and most humiliating misfortune of my life, to be reduced to a state of inactivity at so important a juncture as the present—My only Reliance in these circumstances is on the continuance of that goodness and protection which I have always experienced from Your Excellency—An Exchange would restore me to life—and I confide in Your Excellencys kind attention to this matter—if there is a possibility of effecting it. I am with every Sentiment of Gratitude and respect Dear General Your faithful Aid

John Laurens

